Citation Nr: 0807904	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-01 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disability.

2.  Entitlement to service connection for right hip 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1955 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 2005 determination by the 
Department of Veterans Affairs Regional Office in Houston, 
Texas.

The veteran also submitted claims for service connection for 
bilateral hearing loss and tinnitus, which were denied in the 
August 2005 Rating Decision.  However, the hearing loss and 
tinnitus claims were later granted in a November 2005 
Decision Review Officer Decision.  Those issues are therefore 
not before the Board at this time.


FINDINGS OF FACT

1.  The evidence, overall, demonstrates that the veteran's 
bilateral shoulder disability was not incurred while on 
active duty from July 1955 to January 1976.

2.  The evidence, overall, demonstrates that the veteran's 
right hip disability was not incurred while on active duty 
from July 1955 to January 1976.


CONCLUSIONS OF LAW

1.  Service connection for bilateral shoulder disability is 
not established.  38 U.S.C.A. 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Service connection for right hip disability is not 
established.  38 U.S.C.A. 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The veteran claims that his alleged bilateral shoulder and 
right hip disabilities were incurred during his time in 
service, more than thirty years ago. 

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  Evidence submitted by the 
appellant includes treatment records from Wilford Hall 
Medical Center, which indicate complaints of pain in the 
shoulders and the right hip.  The shoulder pain was first 
indicated in November 2001, and the records indicate 
intermittent complaints of pain in both shoulders.  A 
September 2004 MRI of the left shoulder revealed degenerative 
joint disease in the glenohumeral joint and the 
acromioclavicular joint, as well as a rotator cuff tear.  

Based on the above, the evidence indeed shows a shoulder 
disability.

In January 2003, the veteran complained of pain in the right 
leg when traveling long distances.  An April 2003 treatment 
record indicated that the leg pain had completely resolved.  
A medical record from December 2004 included a "new 
complaint of right hip pain onset" aggravated by sitting, 
but alleviated by standing and walking.  

Based on the above, the evidence may demonstrate a right hip 
disability.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The veteran's 
service medical records (SMRs) are negative for any 
complaints, treatments, or diagnoses regarding the shoulders 
or right hip.  The Board must find that the SMRs provide 
negative evidence against these claims. 

Post-service, it is significant that the veteran does not 
appear to have received treatment for shoulder pain until 
November 2001, over 25 years after discharge from service.  
The veteran does not appear to have received treatment for 
right hip pain until January 2003, approximately 27 years 
after discharge.  

The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  The competent 
evidence of record provides evidence against a finding of a 
nexus between the veteran's shoulder disability or his hip 
disability and his period of active service.  Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  Specifically, the veteran began treatment for both 
conditions over twenty-five years after service.  

To fulfill the burden of proof for service connection, the 
medical evidence must demonstrate that the current disability 
was at least as likely as not (a 50 percent probability) 
caused by, or a result of the claimed in-service injury or 
disease.  Unfortunately, no medical evidence was submitted to 
demonstrate whether it is at least as likely as not that the 
shoulder disability and the hip disability were caused by 
military service.  Indeed, the medical evidence submitted 
does not make any mention of the veteran's service.

Simply stated, the Board finds that the treatment records 
provide evidence against these claims, indicating two 
disorders that began many years after service without 
connection to service.  The Board finds that the service 
medical records and post-service medical records, as a whole, 
provide highly probative evidence against both claims, 
indicating disorders that began decades after service with no 
connection to a problem in service.  

The Board acknowledges that the veteran has submitted lay 
statements indicating that he has suffered from these 
disorders since his time in active service.  In this regard, 
the veteran is indeed competent to report symptoms of 
shoulder and hip pain.  Layno, 6 Vet. App. at 469.  See also 
38 C.F.R. § 3.159(a)(2).  However, the veteran's lay 
contentions in this case are outweighed by the service and 
post-service medical record which, as a whole, indicate that 
the veteran did not receive treatment for a shoulder 
disability or a hip disability or even indicate a problem 
until over two decades after discharge from service and 
clearly does not support a finding that these disorder were 
caused by service.  See generally Barr v. Nicholson, supra.  
Simply put, the veteran's lay contentions are not consistent 
with the other evidence of record, and are outweighed by this 
evidence.

In summary, the medical evidence of record does not support 
the contention that the veteran's bilateral shoulder 
disability and right hip disability are connected to service 
and provides evidence against such finding.  The Board must 
also find that the service and post-service treatment 
records, indicating conditions that did not manifest for many 
years after service, outweigh the veteran's lay statements 
cited above.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection for bilateral shoulder 
disability and right hip disability.  In denying his claims, 
the Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claims, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in March 2005 and June 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.  A post-adjudicatory RO letter in March 2006 notified him 
of the criteria for establishing an initial rating and 
effective date of award.  This notice defect may be cured by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in May 2006 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  
  
VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there was no medical evidence submitted 
establishing that a bilateral shoulder disability or a right 
hip disability occurred in service.  There is also no 
indication that the disabilities may be associated with the 
veteran's service and, in fact, evidence against such a 
finding.  The third factor's low threshold was not met, as no 
evidence submitted indicates any nexus between the current 
disabilities and service.  In fact, the Board has found the 
service and post-service treatment records provide evidence 
against such a finding, indicating conditions that began many 
years after service.  Therefore, an examination does not need 
to be obtained.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained private treatment 
records from April 2001 through December 2005.  The veteran 
was provided opportunities to set forth his contentions 
during a videoconference hearing before a Veterans Law Judge, 
however the veteran canceled the hearing.  Significantly, the 
veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for bilateral shoulder disability is 
denied.

Service connection for right hip disability is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


